Carroll, J.
The plaintiff’s automobile was damaged by a collision with the motor vehicle of the defendant. The negligence of the operator of the defendant’s vehicle and' the due care of the person operating the plaintiff’s automobile are not questioned. The defendant’s contention is that the plaintiff’s automobile was not registered according to law and was a trespasser on the highway. There was a finding for the plaintiff in the Municipal Court of the City of Boston. In the Appellate Division the report was dismissed; the defendant appealed.
The action was brought in the name of Bessie Mussman Miller. The writ and declaration were amended by striking out the name “Bessie Mussman Miller” and inserting the name “Bessie Mussman.” The collision between the two motor vehicles took place on July 19, 1929. The plaintiff was married on June 25, 1929, at which time “she assumed the name of Bessie Mussman Miller.” Her automobile had been owned by her for two and a half years and was registered at the date of the purchase in her maiden name, Bessie Mussman, and on the date of the alleged accident was registered in the name of Bessie Mussman.
The plaintiff’s automobile was legally registered when it was damaged by the defendant’s negligence. G. L. c. 90 does not require a new registration when the female owner marries; § 2 provides that upon a transfer of ownership of a motor vehicle the registration shall expire; but there is no provision that the registration of a motor vehicle should come to an end if the owner marries and changes her nairie. The plaintiff’s automobile remained her property and was legally registered.
Bacon v. Boston Elevated Railway, 256 Mass. 30, is not in conflict. In that case the plaintiff was married in 1921; her *406legal name was then Alice W. Bacon; in 1923 she registered the automobile in her maiden name, Alice W. Willard. It was held that the automobile was not legally registered and was a trespasser on the highway.
Fine v. Kahn, 270 Mass. 557, relied on by the defendant, is not contrary to the decision here. There the motor vehicle was registered in the name of Murray B. Fine, whereas the owner’s name was not Murray B. Fine but was Morris B. Fine; the automobile, therefore, was not registered according to law.
The plaintiff’s motor vehicle was legally registered when she purchased it before her marriage; it was registered in her true name, and that registration did not expire on her marriage.

Order dismissing report affirmed.